DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 	Amend claim 1 to recite: 	A method of managing personal security, the method comprises the steps of: 	(A) providing a plurality of emergency profiles managed by a portable computing device, and providing an immediate emergency profile as one of the plurality of emergency profiles, wherein the immediate emergency profile includes a plurality of physical trauma cues respectively corresponding to external forces applied on a user of the portable computer, and wherein the portable computing device includes at least one inertial sensor; 	(B) providing a plurality of emergency responses managed by the portable computing device, wherein each emergency profile is associated with at least one corresponding response from the plurality of emergency responses, and providing an immediate alarm response as one of the plurality of emergency responses, wherein the immediate alarm response includes a recorded alarm, and wherein the recorded alarm is either human-hearable, canine-hearable, visual, or a combination thereof; 	(C) identifying at least one currently-occurring profile with the portable computing device, wherein the currently-occurring profile is any profile from the plurality of emergency 
Reason(s) for Allowance
The amendments to the claims from 02/02/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly identifying at least one currently-occurring profile with the portable computing device, wherein the currently-occurring profile is any profile from the plurality of emergency profiles, prompting to activate the immediate emergency profile with the portable computing device, and designating the currently-occurring profile as the immediate emergency profile with the portable computing device, if the immediate emergency profile is selectively activated through the portable computing device, and receiving inertial input data through the inertial sensor, and comparing the inertial input data to each physical trauma cue with the portable computing device in order to distinguish physical trauma ques from normal external forces applied to the user by identifying a matching cue from the plurality of physical trauma cues, and designating the currently-occurring profile as the immediate emergency profile with the portable computing device, if the matching cue is identified from the plurality of physical trauma cues; and executing the corresponding response of the currently-occurring profile with the portable computing device, and outputting the recorded alarm with the portable computing device, if the immediate alarm response is the corresponding response of the currently-occurring profile, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684